CERTIFICATE OF AMENDMENT TO CERTIFICATE OF TRUST OF BRANDES INVESTMENT TRUST Pursuant to Title 12, Section 3810(b) of the Delaware Statutory Trust Act, the undersigned Trust executed the following Certificate of Amendment: 1.Name of Statutory Trust:Brandes Investment Trust (the "Trust"). 2.The Certificate of Amendment to the Certificate of Trust is hereby amended to revise Article SECOND and add Article ELEVENTH as follows: SECOND:As required by 12Del. Code §§3807(b) and 3810(a)(1)b, the name and business address of the Statutory Trust’s Registered Agent for Service of Process and the address of the Statutory Trust’s Registered Office are: Registered Agent Address of Statutory Trust’s Registered Office and Business Address of Registered Agent The Corporation Trust Company 1209 Orange Street Wilmington, Delaware 19801 The name and business address of each trustee of the Statutory Trust is as follows: Name Business Address Craig Wainscott 11988 El Camino Real, Suite 500 San Diego, CA92130 J. Michael Gaffney 11988 El Camino Real, Suite 500 San Diego, CA92130 Jean E. Carter 11988 El Camino Real, Suite 500 San Diego, CA92130 Robert M. Fitzgerald 11988 El Camino Real, Suite 500 San Diego, CA92130 Oliver Murray 11988 El Camino Real, Suite 500 San Diego, CA92130 Jeff Busby 11988 El Camino Real, Suite 500 San Diego, CA92130 1 ELEVENTH:On November16, 2012, the Trust’s Board of Trustees approved name changes for certain fund series as shown below; such name changes to be effective January31, 2013: Previous Fund Name New Fund Name (as of January31, 2013) Brandes Institutional Core Plus Fixed Income Fund Brandes Core Plus Fixed Income Fund Brandes Institutional Global Equity Fund Brandes Global Equity Fund Brandes Institutional International Equity Fund Brandes International Equity Fund Brandes Institutional Emerging Markets Fund Brandes Emerging Markets Fund 3.This Certificate of Amendment shall be effective upon filing. IN WITNESS WHEREOF, the undersigned has executed this Certificate on the 25th day of February2013. By:/s/Jeff Busby Jeff Busby, Trustee 2
